Name: Political and Security Committee Decision (CFSP) 2016/1637 of 6 September 2016 on the commencement of the European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) contributing to the implementation of the UN arms embargo on the high seas off the coast of Libya (EUNAVFOR MED/4/2016)
 Type: Decision
 Subject Matter: European construction;  international security;  regions and regional policy;  natural environment;  Africa;  cooperation policy;  United Nations
 Date Published: 2016-09-10

 10.9.2016 EN Official Journal of the European Union L 243/14 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2016/1637 of 6 September 2016 on the commencement of the European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) contributing to the implementation of the UN arms embargo on the high seas off the coast of Libya (EUNAVFOR MED/4/2016) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Decision (CFSP) 2015/778 of 18 May 2015 on a European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) (1), and in particular Article 2b and Article 6(1) thereof, Whereas: (1) Council Decision (CFSP) 2016/993 (2), which amended Decision (CFSP) 2015/778, inserted Article 2b in that Decision with a view to adding contribution to information sharing and implementation of the UN arms embargo on the high seas off the coast of Libya as a supporting task of EUNAVFOR MED operation SOPHIA. (2) Pursuant to Article 2b(2) of Decision (CFSP) 2015/778, when the Political and Security Committee decides that the relevant conditions are met, EUNAVFOR MED operation SOPHIA is to commence, within the agreed area of operation, contributing to the implementation of the UN arms embargo on the high seas off the coast of Libya through inspections of vessels bound to or from Libya where there are reasonable grounds to believe that such vessels are carrying arms or related materiel to or from Libya, directly or indirectly, in violation of the arms embargo on Libya, and through relevant action to seize and dispose of such items, including with a view to diverting such vessels and their crews to a suitable port to facilitate such disposal, with the consent of the port State, in accordance with the relevant UN Security Council Resolutions, including UNSCR 2292 (2016). (3) The EU Operation Commander has provided the Political and Security Committee with the assurance that the necessary conditions for that supporting task to commence have been met. (4) EUNAVFOR MED operation SOPHIA should therefore be authorised to commence, within the agreed area of operation, contributing to the implementation of the UN arms embargo on the high seas off the coast of Libya as provided for in Article 2b of Decision (CFSP) 2015/778. (5) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 EUNAVFOR MED operation SOPHIA shall commence, within its agreed area of operation, contributing to the implementation of the UN arms embargo on the high seas off the coast of Libya as provided for in Article 2b of Decision (CFSP) 2015/778. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 6 September 2016. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 122, 19.5.2015, p. 31. (2) Council Decision (CFSP) 2016/993 of 20 June 2016 amending Decision (CFSP) 2015/778 on a European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) (OJ L 162, 21.6.2016, p. 18).